QUESTION:
Is the Game and Fresh Water Fish Commission authorized to charge an administrative cost for permits issued pursuant to ss. 16E-14.01 and 16E-14.011, Florida Administrative Code, to persons who use vehicles for the purposes of hunting or fishing or taking any wildlife or freshwater fish?
SUMMARY:
The Game and Fresh Water Fish Commission is not authorized to establish fees for permits or licenses. The authority to establish fees is assigned to the legislature, pursuant to Art. IV, s. 9, State Const.
Your question is answered in the negative. The constitutional authority granted to the Game and Fresh Water Fresh Commission under Art. IV, s. 9, State Const., specifically excludes the authority to prescribe license fees. Section 9 provides that the legislature shall prescribe all license fees by special statute. The commission is therefore not authorized to establish license fees, whether they are calles "fees," "costs," or by any other name.